It is my distinct honour and privilege to participate in the proceedings of the General Assembly on behalf of and representing the Democratic Republic of Sao Tomé and Principe.
At the outset, I would like to respectfully congratulate Mr. Mogens Lykketoft on his election to the presidency of the General Assembly at its seventieth session and to express our full support for him throughout his term. May it be highly successful. His election is a result of the recognition by the States Members of the United Nations of his noble humanity, vast political experience and unblemished professional history.
Before we begin to address the various topics that are of crucial importance as contributions to a better world, we must remember that this year marks
the seventieth anniversary of this Organization. That should provide Member States with the opportunity to deeply reflect on the road that has brought us this far and on the different reforms that must be introduced to make it more representative, legitimate, dynamic, efficient and inclusive and ever more responsive to the reality and challenges imposed by armed conflicts, climate changes, migrant and refugee crises, economic deregulation, endemic diseases, poverty and hunger.
Against that backdrop, we welcome the relevance of the themes of this session, which reflect the reality of our times. The post-2015 development agenda and the proper framing and resolution of climate change issues will surely create a path towards sustainable development for developing countries, particularly on the African continent.
We further wish to express our appreciation to Secretary-General Ban Ki-moon for the competent, selfless and zealous manner in which he has led our Organization. We also pay tribute to outgoing President Sam Kutesa, who led our General Assembly with dedication and strength during the past 12 months.
Gathered at Headquarters from 25 to 27 September, world leaders adopted the Sustainable Development Goals (see resolution 70/1). The Millennium Development Goals proved to be a good catalyst to mobilize synergies and achieve progress in social development — the reduction of poverty, hunger and disease; advances in maternal health; and access to drinking water. During that period there were major geopolitical and economic shifts. We believe that the multidimensional nature of poverty and fragility has changed. We hope that the development process in this new phase may be more inclusive, qualitative and, as the name suggests, sustainable for all, with all regions of our planet taking ownership and making commitments.
For this purpose, Africa chose, as its path towards economic and sustainable development, six pillars that are important to mention here and with which Sao Tomé and Principe identifies: structural economic transformation and inclusive growth; science, technology and innovation; people-centred development; sustainable environment, natural resources and natural disaster management; peace and security; and finances and partnerships.
We believe that in erecting those pillars Africa will take significant and necessary steps to guide the continent towards fulfilling the legitimate aspirations
40/45 15-29816

02/10/2015 A/70/PV.25
of its peoples, thereby ensuring ever greater integration, prosperity and peace, under African leadership, with top priority given to the dignity and identity of our sons and daughters. That will enhance the capacity for creativity, innovation and production and will have an immediate and direct impact on the economy and sustainable human development because it will be properly sustained.
Our country, Sao Tomé and Principe, believes in the above and urges the United Nations to adapt its programmes to the specific realities of Africa, without losing sight of the continent’s accomplishments in achieving some of the eight Millennium Development Goals by some countries.
Unfortunately, we continue to see persistent hotbeds of tension and the emergence of new ones with humanitarian repercussions of alarming proportions throughout the world. In Mali and the Democratic Republic of the Congo, the efforts undertaken by regional organizations, the African Union and the United Nations have introduced some stability to the conflict zones. These efforts must continue to be coordinated and channelled in order to consolidate and reinforce the achievements.
The perennial issue of Western Sahara remains on the international stage and therefore requires greater engagement from all of us in the search for a permanent solution for that negotiation process, which has dragged on and stagnated for some time. However, to the credit of the parties, armed conflict has not resumed. We appeal to them to return to the negotiations and find a mutually acceptable political solution.
We are heartened by the recent resolution of the political situation in the Republic of Guinea- Bissau, where a serious political crisis has been overcome without recourse to violence and in strict accordance with the rule of law. That bears clear testimony to the democratic maturity that our brothers and sisters have achieved.
As terrorism continues to be a central issue in international politics, and in light of renewed acts of terrorism throughout the world, we believe the international community must act in a coordinated manner. Only then will we be able to fight this global scourge. We clearly and strongly condemn the repeated and hideous crimes that the Boko Haram group has been perpetrating in our neighbour, the sisterly nation of Nigeria.
In our opinion, nothing can justify the atrocities that Boko Haram terrorists have committed, and we take the opportunity in this privileged forum to reiterate our unequivocal condemnation of such practices, which are unacceptable in every way. We wish to express the unwavering support for and heartfelt solidarity of all Santomeans with our Nigerian brothers and sisters, and we congratulate the people and Government of Nigeria on their successes in the fight against terrorism perpetrated by Boko Haram.
Unfortunately, in the Middle East we continue to see bloody conflicts and loss of lives with the ongoing hostilities between Israel and Palestine. Therefore we appeal again for a peaceful and negotiated solution that upholds both the Palestinian people’s right to self-determination and the State of Israel’s right to exist, in accordance with the pertinent United Nations resolutions, with two free and sovereign States living by side in peace and cooperating fully for development.
Similarly, we cannot fail to comment on the persistence of the domestic conflict in Syria and its disastrous consequences. We again appeal to the international community to make all efforts to achieve a cessation of hostilities, thus opening the way for a frank dialogue toward a political solution to re-establish a lasting peace.
However, the prevailing situation is an opportunity for deeper reflection, in light of the migration crisis that is centred on the Mediterranean as the main access point to Europe. Indeed, the waves of people of all ages who are reaching Europe from war zones are not migrants. They are refugees. They are not evading poverty or hunger; they are literally running away from death. When a mother places a young child in a precarious boat for a difficult journey across a rough sea, with criminals at the helm, she does so because she considers that to be safer than the terra firma that she left behind. Therefore, we must seriously reflect on such episodes and the lessons they teach us regarding the signs of the new times, and draw our conclusions. We must refrain from promoting or exporting democracy in an outsider’s meddling manner or, worse still, through aggression and/or violence.
We believe that everybody will agree with us when we affirm that global security is vital to ensure sustainable development for our countries, and that it should begin at the regional and local levels. Located on the Gulf of Guinea, where we have seen a fresh outbreak of acts of maritime piracy, terrorism, drug trafficking, oil heists
15-29816 41/45

A/70/PV.25 02/10/2015
and other transnational organized crimes, São Tomé and Príncipe understands that the international community must combine its efforts to stop such acts. Therefore, allow me to mention the various existing partnerships, both bilateral and multilateral, and cooperation, among the Economic Community of Central African States, the Economic Community of West African States and the Gulf of Guinea Commission in implementing the recommendations of the Yaoundé Summit, which have made significant progress possible in the relentless fight against this type of criminal organization in our region.
With respect to the Conference of the Parties to the United Nations Framework Convention on Climate Change that will take place this year in Paris, São Tomé and Príncipe believes that it is imperative that we reach a global agreement on climate change, as our country is already being affected by its nefarious effects, even though we are not an active polluter. Our vulnerabilities include, for example, a reduction in rainfall and, as a consequence, diminished flows in our rivers, as well as floods and the gradual erosion of our coasts. Those warning signs are already causing concern with respect to our country’s climate problems, and we have been combating them by stopping deforestation and protecting our coastal areas.
Therefore, we welcome the determination of Germany and France to reach a climate agreement that is ambitious, broad and binding on all parties and is in accordance with the general rules of international law, with the ultimate objective of limiting the increase in the global temperature to 2°C at most, as compared to pre-industrial levels. In our opinion, that constitutes a responsibility shared among developing and developed countries. We hope that the agreement, once reached, will enhance the international obligation of all signatory parties to make funds available for ongoing scientific monitoring of climate issues and the transfer of technology to developing countries as a way of improving actions to achieve the Framework Convention’s goals.
In December 2014, São Tomé and Príncipe effusively welcomed the announcement on the re-establishment of relations between the United States of America and Cuba, and we joined the world in jubilation over the recent opening of diplomatic missions in both capitals, which thus resumed full diplomatic relations. As we did then, we express the wish that both countries continue to strengthen their relationship on the path
of economic, social and cultural progress for the benefit of their peoples and humanity in general. To that end, one issue remains pending — the trade embargo imposed against Cuba. It made no sense in the past, and it makes no sense now. For that reason, São Tomé and Príncipe appeals again for the lifting of the embargo, which would be a sign of a relationship without handicaps and would allow both countries to take fair and equitable advantage of bilateral trade relations, on an equal footing with other countries around the world.
In conclusion, we must acknowledge and welcome the political progress achieved by both sides of the Taiwan Strait, with a clear reduction of tensions, ever greater openness and broad trade exchanges. In addition, given Taiwan’s manifold potential, we recommend that Taiwan participate in the United Nations specialized agencies, as it already does in the World Health Organization.
Finally, we reiterate our country’s readiness to continue participating in efforts to mobilize wills and synergies to realize the fundamental principles and noble objectives that guided the establishment of the United Nations.
